Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2001/0044243) in view of MacLellan (US 1537362). Thompson et al disclose the basic claimed structure including an outboard motor stabilizer (Figure 1; paragraph 0005) for stabilizing an outboard motor 15 during transport (paragraph 0005), the stabilizer including a body 36 of unitary construction, the body having an axially oriented orifice having an opening at a bottom end of the body, axial length of the orifice is less than the length of a tilt rod 38 of the outboard motor, a diameter of the orifice is sized to fit onto a tilt rod of the outboard motor and the axial length of the orifice is greater than the length of the tilt rod (Figure 5). Not disclosed by Thompson et al is a stabilizer with a cylindrical body and cylindrical orifice and the .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2001/0044243) in view of MacLellan (US 1537362), as applied to claim 1 above, and further in view of Meyer et al (US 2018/0001515). Thompson et al do not disclose injection molded semicrystalline thermoplastic. Meyer et al teach disclose injection molded semicrystalline thermoplastic (paragraph 0044). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Thompson et al with disclose injection molded semicrystalline thermoplastic as taught by Meyer et al for improved efficiency. The combination combines known features to achieve predictable results.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outboard motor and tilt rod (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinsey et al show an outboard motor transport stabilizer.








 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617